DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “the separation” should be changed to “the separator”.  Appropriate correction is required.
Claim 9 is objected to and should be amended as follows:  “the canister and the perforated portion are homogenous”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tube sheet locating feature” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See the 112 2nd paragraph rejection of this limitation below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation "the outlet end".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “tube sheet locating feature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no description of what this feature is/does and the drawings do not add any clarity to what structure locates the tube sheet. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 recites the limitations “the inlet end” and "the outlet end".  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanetsuki USPA 2012/0304856 A1.
Regarding claims 1 and 19, Kanetsuki discloses an air separation module and a method of making an air separation module (Title), comprising: a canister arranged along a canister axis (figure 13: canister 211); a separator supported within the canister and arranged to separate a compressed air flow received at the air separation module into an oxygen-depleted air flow fraction and an oxygen-enriched air flow fraction (figure 13: separator 215; paragraph 327); and an inlet cap seated about the canister and containing therein a portion of the separator (figure 13: cap 220 surrounds at least a portion of separator). The inlet cap of Kanetsuki is structurally capable of supporting some hypothetical filter module (see figure 13: 245 and 246, for example, are part of cap 220 and are capable of supporting a filter module); therefore, the inlet cap of Kanetsuki is deemed to be configured to support a filter module. Kanetsuki also discloses an oxygen-enriched air outlet port (figure 13: port 212) fluidly separated from the outlet end of the canister by the separator for diverting the oxygen-enriched air flow fraction to the external environment (figure 13; since “outlet end of the canister” isn’t defined, any end of the canister can be deemed to be the outlet end).
Regarding claim 2, Kanetsuki discloses that the canister has an oxygen-enriched air duct, the oxygen-enriched air duct extending tangentially from the inlet cap (figure 3: the outlet B13 extending from the canister can be considered a duct).
Regarding claim 3, Kanetsuki discloses that the inlet cap and the canister define between one another an annular oxygen collection plenum, the annular oxygen collection plenum fluidly coupling the separator with the oxygen-enriched air outlet port (figure 13: channel P3; paragraph 317).
Regarding claim 4, Kanetsuki discloses that the inlet cap has an inlet cap flange connecting the inlet cap to the canister, and further comprising a face seal member arranged axially between the inlet cap flange and the canister (figures 11 and 12 show the inlet cap with a flange and a seal member; paragraph 246).
Regarding claim 5, Kanetsuki discloses that the separator includes a resin body portion coupled to a canister portion by an inlet cap portion, the resin body portion and the canister portion of the separator contained within the inlet cap (figure 13: resin body portion 230; paragraph 311).
Regarding claim 6, Kanetsuki discloses that the inlet cap portion of the separator is contained within the canister, wherein the inlet cap portion of the separator is radially overlapped by the inlet cap (figure 13: inlet cap portion of the separator is considered to be the portion within the inlet cap).
Regarding claim 7, Kanetsuki discloses that the separator includes a hollow fiber mat supported within the inlet cap by the resin body portion of the separator (paragraph 311).
Regarding claim 8, Kanetsuki discloses that the resin body portion of the separator is contained within the inlet cap (figure 13: resin body portion 230 is within the inlet cap) and bounds an inlet cap plenum defined axially between the inlet cap and the resin body portion of the separator (figure 13: plenum containing R1), and further comprising a radial seal member radially compressed between the inlet cap and the resin body portion of the separator (figure 13: R1).
Regarding claim 13, Kanetsuki discloses that the canister contains a tube sheet locating feature, the tube sheet locating feature contained within the canister and radially separated from the inlet cap by the separator (figure 13: 217; paragraph 309).
Regarding claim 14, Kanetsuki discloses an outlet cap seated on the outlet end of the canister (figure 11: cap 121), wherein the outlet cap has an outlet cap axial length, wherein the inlet cap has an inlet cap axial length (figure 13: cap 120), and wherein the inlet cap axial length is greater than the outlet cap axial length (figure 11: end cap 121 can be considered longer than the end cap 120 if 121f is considered to be part of end cap 121, but 120f is not considered to be part of end cap 120).
Regarding claim 15, Kanetsuki discloses that the canister has a canister inlet flange extending about the inlet end of the canister (figure 11: left flange 112f), wherein the canister has a canister outlet flange extending about the outlet end of the canister (figure 11: right flange 112f), and wherein the canister extends continuously and without a port between the canister inlet flange and the canister outlet flange (figure 11: there is a portion of the canister that runs continuously from one flange to the other without running through port 112h, such as the bottom or sides of the canister).
Regarding claims 16 and 20, Kanetsuki discloses a nitrogen generation system, comprising: an air separation module as recited in claim 1, wherein the inlet cap and the canister define between one another an annular oxygen collection plenum (figure 13: area between cap and canister where oxygen is collected), the annular oxygen collection plenum fluidly coupling the separator with the oxygen-enriched air outlet port (figure 13: port 212); a compressed air source fluidly coupled to the separator by the inlet cap (paragraph 33), and therethrough disposed in fluid communication with the oxygen-enriched air outlet port (figure 13); and a fuel tank in fluid communication with the outlet end of the canister (paragraph 32), the separator fluidly coupling the fuel tank to the inlet cap (paragraph 32), the separator fluidly separating the fuel tank from the oxygen-enriched air outlet port (figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki USPA 2012/0304856 A1 in view of McAuliffe USPA 2016/0136570 A1.
Kanetsuki is relied upon as above.
Regarding claims 9 and 17, Kanetsuki does not explicitly disclose that the canister is a one-piece body including a perforated portion, the canister and the perforated portion are homogenous in composition and monolithic in construction. McAuliffe discloses an air separation module where  the canister is a one-piece body including a perforated portion, the canister and the perforated portion are homogenous in composition and monolithic in construction in order to achieve a desirable permeation rate (see McAuliffe figure 4a paragraph 25). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki so that the canister is a one-piece body including a perforated portion, the canister and the perforated portion are homogenous in composition and monolithic in construction, as disclosed by Kanetsuki, for the purpose of achieving a desirable permeation rate. 
Regarding claims 10 and 11, in the case where Kanetsuki is modified so that the canister is the perforated canister of McAuliffe, the perforated portion of the canister would fluidly couple the separator with the oxygen-enriched air outlet port (see Kanetsuki figure 13), and since the entire canister of McAuliffe is perforated (see McAuliffe figure 4a), the portion within the inlet cap can be considered the perforated portion (see Kanetsuki figure 13).
Regarding claim 12, Kanetsuki discloses that the canister has a canister inlet flange extending about the canister (figure 11: flange 112f), the canister inlet flange connecting the inlet cap to the canister (see figure 11). In the case where Kanetsuki is modified so that the canister is the perforated canister of McAuliffe, the canister inlet flange would be arranged axially between the perforated portion of the canister and the outlet end of the canister (see Kanetsuki figures 11 and 13).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki USPA 2012/0304856 A1 in view of Peacos USPA 2016/0184793 A1.
Kanetsuki is relied upon as above. 
Regarding claim 18, Kanetsuki does not explicitly disclose an ozone converter supported by the inlet cap; an inlet temperature sensor fluidly coupling the ozone converter to the separator; an oxygen sensor fluidly coupled to the inlet temperature sensor by the separator; an outlet temperature sensor fluidly coupled to the separator by the oxygen sensor; and a flow control valve fluidly coupled to the oxygen sensor by the outlet temperature sensor. Peacos discloses these various standard equipment used to provide adequate control of an inert gas supply to a tank (see Peacos paragraphs 16 and 18). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki to include an ozone converter supported by the inlet cap; an inlet temperature sensor fluidly coupling the ozone converter to the separator; an oxygen sensor fluidly coupled to the inlet temperature sensor by the separator; an outlet temperature sensor fluidly coupled to the separator by the oxygen sensor; and a flow control valve fluidly coupled to the oxygen sensor by the outlet temperature sensor, as disclosed by Peacos, in order to allow adequate control of the inert gas supply to the tank. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776